DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Considering independent claims 1 and 8, particularly claim 8, for example, the closest prior art is applicant IDS cited NPL Futai et al. (“A flexible micromachined planar spiral inductor for use as an artificial tactile mechanoreceptor”), Kim (US 20110128257 A1), and Sallem et al. (US 20180024184 A1, hereinafter, Sallem) and Wajcer et al. (US 20060181283 A1).
Regarding claim 8, Futai teaches a detection apparatus (Fig. 8), comprising: 
an input impedance structure (Fig. 8, resistance RS); 
(Fig. 8, p. 397, column 2, “N-stranded array consisting of capacitors Ck and inductors L.”  Fig 8 shows a plurality of parallel strands of Ck and L in parallel hence teaches the claimed at least two impedances formed in the sensing impedance structure,”); 
an output impedance structure (Fig. 8, resistance RL), wherein the output impedance structure is connected to the sensing impedance structure (Fig. 8, resistance RL is connected to “N-stranded array consisting of capacitors Ck and inductors L.”), at least three discontinuous impedance surfaces are formed by the input impedance structure, the sensing impedance structure, and the output impedance structure (resistance R, N-stranded array consisting of capacitors Ck and inductors L, and resistance RL each comprise different impedance components hence each define three discontinuous impedance surfaces); 
a signal generator, connected to the input impedance structure and inputting a detection signal to the input impedance structure such that the detection signal passes through the input impedance structure, the sensing impedance structure and the output impedance structure (Fig. 8, Signal generator); and 
a processor, determining a variation in at least one of the discontinuous impedance surfaces according to the detection signal outputted through the output impedance structure (Fig. 20).
Futai does not teach wherein the processor models an infinite impulse response (IIR) filter structure according to a reflection characteristic of the at least three discontinuous impedance surfaces and a relative position of impedance of the sensing impedance structure, the reflection characteristic is related to a weight coefficient of the IIR filter structure, and the relative position of the impedance is related to a delay coefficient of the IIR filter structure.
	Kim teaches a processor can detect, “a relative position of impedance of the sensing impedance structure… according to a reflection characteristic of the impedance surface.”  Kim [0035] teaches a method wherein time domain reflection may be used to detect a short circuit exists on a cable or line and the location of such short on the cable or line (Assuming that one knows the signal propagation speed in the particular cable-under-test, and then in this way, the distance to the short can be measured.).  Still, Kim does not teach the processor models an infinite impulse response (IIR) filter structure according to a reflection characteristic of the at least three discontinuous impedance surfaces and a relative position of impedance of the sensing impedance structure, the reflection characteristic is related to a weight coefficient of the IIR filter structure, and the relative position of the impedance is related to a delay coefficient of the IIR filter structure.
Sallem teaches a time domain reflectometry method wherein a cable with impedance discontinuity, or, a cable which comprises two sections wherein each section has a different mediums of characteristic impedance, ZC1 and ZC2, can be detected (Fig. 1, [0041-0042]).  Sallem teaches the location and length of the cable with different characteristic impedance, ZC2, can be determined by sending an incident signal 10 which will result in a reflected signal 11 at a point B (Fig. 1A and 2). Sallem goes on to teach through amplitude and delay measurements of incident signals S and S’ the location and length of the ZC2  characteristic impedance on the line can be determined (Fig. 2).  Still, Sallem does not teach the processor models an infinite impulse response (IIR) filter structure according to a reflection characteristic of the at least three discontinuous impedance surfaces and a relative position of impedance of the sensing impedance structure, the reflection characteristic is related to a weight coefficient of the IIR filter structure, and the relative position of the impedance is related to a delay coefficient of the IIR filter structure. 
Wajcer teaches a method and apparatus for utilizing time domain reflectometry to detect faults along a cable which include irregularities of the impedance along the cable. The method comprising the steps of generating and transmitting a pulse from one end of the cable, and receiving a reflected signal, detecting and measuring the amplitude of positive and negative peaks present in the reflected signal and determining diagnostic information about the cable based on the location and amplitude of the positive and negative peaks ([0018]).  This process is able to determine the location and length of impedance irregularities along a cable length.  Wajcer, like the other prior art, however, does not teach the processor models an infinite impulse response (IIR) filter structure according to a reflection characteristic of the at least three discontinuous impedance surfaces and a relative position of impedance of the sensing impedance structure, the reflection characteristic is related to a weight coefficient of the IIR filter structure, and the relative position of the impedance is related to a delay coefficient of the IIR filter structure. 
Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622